Exhibit 3
                       DALLAS COUNTY


          AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                                Stay Home Stay Safe
                     DATE AMENDED ORDER ISSUED: March 24, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;
and,

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus; and,

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State Health
Services warrant the March 12, 2020 Order of County Judge Clay Jenkins be amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people;

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on April 3, 2020, unless rescinded by order of the Commissioners Court.

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby AMENDED
as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid
spread of the virus, and the need to protect the most vulnerable members of the community, this
Order requires all individuals anywhere in Dallas County to shelter in place – that is, stay at home
– except for certain essential activities and work to provide essential business and government
services or perform essential public infrastructure construction, including housing. This Order
takes effect at 11:59 p.m. on March 23, 2020 and will continue through 11:59 p.m. on April 3,
2020, subject to the limited exceptions and under the terms and conditions more particularly set
forth below.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

   1. Effective as of 9:00 p.m. on March 24, 2020, and continuing until 11:59 p.m. on April 3,
      2020:

                                                  1
                   DALLAS COUNTY


           (a) All individuals currently living within Dallas County are ordered to shelter at
               their place of residence. For the purposes of this Order, residences include
               hotels, motels, shared rentals, and similar facilities. To the extent individuals
               are using shared or outdoor spaces, they must at all times as reasonably as
               possible maintain social distancing of at least six feet from any other person
               when they are outside their residence. All persons may leave their residences
               only for Essential Activities, or to provide or perform Essential Governmental
               Functions, or to operate Essential Businesses, all as defined in Section 2.
           (b) All businesses operating within Dallas County, except Essential Businesses as
               defined in below in Section 2, are required to cease all activities at facilities
               located within the County. For clarity, businesses may continue operations
               consisting exclusively of employees or contractors performing activities at their
               own residences (i.e. working from home). To the greatest extent possible, all
               Essential Businesses shall comply with the Social Distancing Guidelines
               attached, including maintaining six feet social distancing for both employees
               and the general public.
           (c) All public or private gatherings of any number of people occurring outside a
               single household or living unit are prohibited, except as otherwise provided
               herein. Nothing in this Order prohibits the gathering of members of a household
               or living unit.
           (d) Restaurants with or without drive-in or drive-through services and
               microbreweries, micro-distilleries, or wineries may only provide take out,
               delivery, or drive-through services as allowed by law.
           (e) Religious and worship services may only be provided by video and
               teleconference. Religious institutions must limit in-person staff to ten (10)
               people or less when preparing for or conducting video or teleconference
               services, and all individuals must follow the Social Distancing Guidelines
               including the six feet social distancing.
           (f) All elective medical, surgical, and dental procedures are prohibited anywhere
               in Dallas County. Hospitals, ambulatory surgery centers, dental offices, and
               other medical facilities are directed to identify procedures that are deemed
               "elective" by assessing which procedures can be postponed or cancelled based
               on patient risk considering the emergency need for redirection of resources to
               COVID-19 response.
2. Definitions:
      a. For purposes of this Order, individuals may leave their residence only to perform
           any of the following “Essential Activities”:
                i. To engage in activities or perform tasks essential to their health and safety,
                   or to the health and safety of their family or household members (for
                   example, obtaining medical supplies or medication, visiting a health care
                   professional, or obtaining supplies need to work from home).
               ii. To obtain necessary services or supplies for themselves and their family or
                   household members, or to deliver those services or supplies to others (for
                   example, food, pet supply, and any other household consumer products, and



                                             2
           DALLAS COUNTY


           products necessary to maintain the safety, sanitation, and essential operation
           of residences.
     iii. To engage in outdoor activity, provided the individuals comply with social
           distancing requirements of six feet (for example, walking, biking, hiking, or
           running).
      iv. To perform work providing essential products and services at an Essential
           Business or to otherwise carry out activities specifically permitted in this
           Order.
       v. To care for a family member or pet in another household.
      vi. To move to another residence either in or outside Dallas County.
b. For purposes of this Order, “Essential Businesses” means:
        i. Essential Healthcare Operations. Healthcare operations, including
           hospitals, clinics, dentists, chiropractors, physical therapy, optometry
           offices, pharmacies, pharmaceutical and biotechnology companies, other
           healthcare facilities, healthcare suppliers, mental health providers,
           substance abuse service providers, blood banks, medical research,
           laboratory services, or any related and/or ancillary healthcare services.
           Home-based and residential-based care for seniors, adults, or children are
           also considered healthcare operations. Healthcare operations also includes
           veterinary care and all health and welfare services provided to animals. This
           exemption shall be viewed broadly to avoid any impacts to the delivery of
           healthcare. Healthcare operations do not include fitness and exercise gyms,
           personal training, gymnastics studios, and similar facilities. Healthcare
           operations do not include elective medical, surgical, and dental procedures
           as established in accordance with Subsection 1(f) of this Order.
       ii. Essential Government Functions. All services provided by local
           governments needed to ensure the continuing operation of the government
           agencies to provide for the health, safety and welfare of the public. Further,
           nothing in this order shall prohibit any individual from performing or
           accessing “Essential Government Functions.” All Essential Government
           Functions shall be performed in compliance with social distancing
           requirements of six feet, to the extent possible.
     iii. Essential Critical Infrastructure. Individuals may provide any services or
           perform any work necessary to offer, operate, maintain and repair,
           “Essential Critical Infrastructure.” Essential Critical Infrastructure is
           defined by the 16 critical infrastructure sectors identified by the National
           Cybersecurity and Infrastructure Agency (CISA) including public works
           construction, residential, commercial, and school construction, airport
           operations, water, sewer, gas, electrical, oil refining, roads and highways,
           public transportation, solid waste collection and removal, internet, and
           telecommunications systems (including the provision of essential global,
           national, and local infrastructure for computing services, business
           infrastructure, communications, and web-based services), financial
           institutions except non-depository lenders (such as payday lenders),
           payroll, accounting, and insurance companies, defense and national

                                      3
    DALLAS COUNTY


    security-related operations, and essential manufacturing operations.
    Essential Businesses providing essential infrastructure should implement
    screening precautions to protect employees and all activity shall be
    performed in compliance with social distancing guidelines attached. For
    reference, the CISA 16 critical infrastructure sectors can be found here:
    https://www.cisa.gov/critical-infrastructure-sectors.
iv. Essential Retail. Food service providers, including grocery stores,
    warehouse stores, big-box stores, bodegas, liquor stores, gas stations and
    convenience stores, farmers’ markets that sell food products and household
    staples. Food cultivation, including farming, fishing, and livestock. Pet food
    and supplies. Businesses that ship or deliver groceries, food, hygiene
    products, goods or services directly to residences or essential businesses.
    Restaurants and other facilities that prepare and serve food, but only for
    delivery, drive-through services, or carry out. Schools and other entities that
    typically provide free services to students or members of the public on a
    pick-up and take-away basis only. The restriction of delivery or carry out
    does not apply to cafes and restaurants located within hospital and medical
    facilities. Laundromats, dry cleaners, and laundry service providers. Gas
    stations, auto-supply, auto and bicycle repair, hardware stores, and related
    facilities. Firearm and ammunition suppliers and retailers for purposes of
    safety and security. Businesses that supply products needed for people to
    work from home. To the greatest extent possible, essential retail
    establishments shall follow the guidelines below:
        1. Designate shopping times for at risk populations (seniors, pregnant
             people, and people with underlying health conditions);
        2. Limit the amount of people in a store at once so that social distancing
             is possible;
        3. Implement an organized line system where people are spaced at least
             a few feet apart (ideally 6 feet);
        4. Implement purchase limits on high-demand items (toilet paper,
             soap, hand sanitizer);
        5. Offer pick up or deliveries of grocery items.
 v. Providers of Basic Necessities to Economically Disadvantaged
    Populations. Businesses that provide food, shelter, and social services, and
    other necessities of life for economically disadvantaged or otherwise needy
    individuals.
vi. Essential Services Necessary to Maintain Essential Operations of
    Residences or Other Essential Businesses. Trash and recycling
    collection, landscaping services, processing and disposal, mail, shipping
    and delivery services, building cleaning, maintenance and security,
    warehouse/distribution and fulfillment, storage for essential businesses,
    moving services for residential and essential businesses, funeral homes,
    crematoriums and cemeteries. Plumbers, electricians, exterminators, and

                               4
                   DALLAS COUNTY


                   other service providers who provide services that are necessary to
                   maintaining the safety, sanitation, and essential operations of residences
                   and Essential Businesses. Professional services, such as legal or
                   accounting services, when necessary to assist in compliance with legally
                   mandated activities. Real estate and inspection services, but only for the
                   purpose of title work and closing; open houses and showings are
                   prohibited. Businesses that supply other essential businesses with the
                   support or supplies needed to operate. To the extent possible, services
                   shall be provided in compliance with Social Distancing Guidelines
                   attached, including distancing of six feet and routine use of hand sanitizer.
              vii. Public and Private Education. Public and private educational institutions,
                   only for the purposes of facilitating distance learning or performing
                   essential functions.
             viii. News Media. Newspapers, television, radio, and other media services.
               ix. Childcare Services. Childcare facilities providing services or community
                   service providers offering childcare services that enable employees
                   exempted in this Order may operate under the following mandatory
                   conditions:
                        1. Childcare must be carried out in stable groups of 12 or fewer
                           (“stable” means that the same 12 or fewer children are in the same
                           group each day).
                        2. Children shall not change from one group to another.
                        3. If more than one group of children is cared for at one facility, each
                           group shall be in a separate room. Groups shall not mix with each
                           other.
                        4. Childcare providers shall remain solely with one group of children.
3. The Dallas County Sheriff’s Office, the Dallas County Fire Marshal’s Office, and other
   peace officers, are hereby authorized to enforce this order. A violation of this order may
   be punishable through criminal or civil enforcement. A violation of this order is a
   misdemeanor punishable by a fine not to exceed $1,000 and/or confinement in jail for a
   term not to exceed 180 days.
4. Any manufacturer who retools their business for the purpose of manufacturing and
   producing ventilators, masks, personal protective equipment, or any supply necessary for
   Essential Healthcare Operations may apply for an “essential business” exemption under
   this Order. Submit requests for an exemption to BusinessCOVID19@dallascounty.org.
5. Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
   experiencing high levels of demand for a large number of products, requiring more
   deliveries from manufacturers and distribution centers to serve their customers. A number
   of Texas cities and local associations have implemented restrictions on delivery hours to
   stores to mitigate truck noise and traffic. Due to the need to deliver products as quickly and
   efficiently as possible during this critical timeframe, this Order hereby suspends all
   delivery hour restrictions for transport to or from any entity involved in the selling or
   distribution of food products, medicine, or medical supplies in Dallas County for the next
   60 days.

                                             5
                      DALLAS COUNTY


  6. Due to increased demand for bath or toilet tissue resulting from stock up buying and
      individuals who purchase for resale, a mandatory limit on toilet paper sales is instituted
      until the supply chain meets the demand or two weeks, whichever comes first. All sales of
      bath or toilet tissue occurring in Dallas County are limited to the greater of: (a) twelve (12)
      rolls per purchase or (b) one (1) package per purchase.
  7. Due to the public health emergency, the Office of the Dallas County Judge hereby
      advises the Dallas County Justices of the Peace to suspend eviction hearings and writs of
      possession for at least the next 60 days to prevent renters from being displaced.
  8. If someone in a household has tested positive for coronavirus, the household is ordered to
      isolate at home. Members of the household cannot go to work, school, or any other
      community function, except for workers included in Essential Healthcare Operations who
      may continue to work in accordance with CDC guidance.
  9. Nursing homes, retirement, and long-term care facilities are instructed by this order to
      prohibit non-essential visitors from accessing their facilities unless to provide critical
      assistance or for end-of-life visitation.
  10. Public and private schools and institutions of higher education are instructed by this order
      to provide a safety plan to Dallas County Office of Homeland Security and Emergency
      Management 72 hours before students return to a classroom settings.
  11. Additionally, the Office of the Dallas County Judge and the Health Authority instructs all
      employees to remain at home if sick. Employees of private businesses and nonprofits with
      six or more employees in the City of Dallas can use their paid sick leave when they are
      sick or to care for sick family members.
  12. This Order shall be effective until 11:59 p.m. on April 3, 2020, or until it is either rescinded,
      superseded, or amended pursuant to applicable law.
  13. The County of Dallas must promptly provide copies of this Order by posting on the Dallas
      County Health and Human Services website. In addition, the owner, manager, or operator
      of any facility that is likely to be impacted by this Order is strongly encouraged to post a
      copy of this Order onsite and to provide a copy to any member of the public asking for a
      copy. If any subsection, sentence, clause, phrase, or word of this Order or any application
      of it to any person, structure, gathering, or circumstance is held to be invalid or
      unconstitutional by a decision of a court of competent jurisdiction, then such decision will
      not affect the validity of the remaining portions or applications of this Order.


IT IS SO ORDERED


CLAY JENKINS
DALLAS COUNTY JUDGE




                                                 6
                      DALLAS COUNTY


                DCHHS Social Distancing Recommendations
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
         o 60 years old and older.
         o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. Stay home. Avoid
      people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Ensure employees practice social distancing and do not work within six feet of one
      another.
    Urge essential employees to stay home when they are sick and maximize flexibility in
      sick leave benefits.
    Do not require a doctor’s note for employees who are sick.
    Maximize telecommuting options.
    Persons who need to be at work to provide essential services of great benefit to the
      community must take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to implement social distancing..

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for further closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.
     Ensure social distancing practices are implemented to the full extent possible.


                                                7
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the disruption caused by an outbreak. Preparedness actions include:
    Prepare to work from home if that is possible for your job, and your employer.
    Make sure you have a supply of all essential medications for your family.
    Prepare a child care plan if you or a caregiver are sick.
    Make arrangements about how your family will manage school closures.
    Plan for how you can care for a sick family member without getting sick yourself.
    Take care of each other and check in by phone with friends, family and neighbors that are
      vulnerable to serious illness or death if they get COVID-19.
    Keep common spaces clean to help maintain a healthy environment for you and others.
      Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
      or common household cleaning products.




                                                 8
